Citation Nr: 1217726	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for right wrist perilunate dislocation.


REPRESENTATION

Veteran represented by:	Jerome Ware, Accredited Agent


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1987 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Thereafter, jurisdiction of the case was transferred to the RO in Winston-Salem, North Carolina.

This claim was previously before the Board in December 2008 and April 2010 and was remanded for further development on both occasions.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the claims file, the Board has determined that further development of the Veteran's claims is warranted. 

The Board notes that the claims file shows that the Veteran filed a claim for benefits to the Social Security Administration (SSA) but was denied benefits.  In April 2011, the VA sent a disability records request to SSA requesting all records, including a copy of the disability determination.  No response was received.  

The claims file does not contain any records from SSA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file copies of any SSA disability determination and all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In addition, the Board has determined that the Veteran should be afforded VA examination in order assess the current nature, severity, and extent of his service-connected right wrist and hemorrhoid disabilities.  A review of the claims file shows that the Veteran sought treatment for his right wrist and hemorrhoid conditions in July and September 2011.  In September 2011 the Veteran's wrist pain was noted to be "worse."  Although VA has attempted to afford VA examinations to the Veteran in the past, he has not been examined by the VA with respect to these disabilities since the grant of service connection in 2005.  The Veteran was scheduled for VA/QTC examinations in June 2005, August 2006, March 2007, and January 2008.  The Veteran failed to appear for the scheduled examinations.  However, in light of the fact that the Veteran has recently sought treatment for both of these conditions and the records seems to indicate a worsening, the Veteran should be afforded an opportunity appear for a VA examination.  

The Board notes that the duty to assist is not a one-way street, or a blind alley, and the Veteran must be prepared to cooperate with the VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in a denial of his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 



Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to SSA.  All records/responses received should be associated with the claims file.

2.  After completing the above development, the Veteran should be scheduled for VA examination(s) by appropriate examiner(s) for an opinion as to the current nature and extent of his service-connected right wrist and hemorrhoid disabilities.  

The claims file must be made available to the examiner(s) for review of the medical evidence and the Veteran's assertions.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

With respect to the right wrist, the examiner should identify all present manifestations of the service-connected disability, to include both orthopedic and neurological manifestations.  Complete range of motion and x-ray studies (if deemed necessary) must be provided with discussion as to any additional limitation of motion due to pain, weakness, fatigability, incoordination or pain on movement of a joint, including use during flare-ups. 

With respect to the hemorrhoids, the examiner should identify whether the Veteran's hemorrhoids are (1) mild or moderate (2) whether they are large or thrombotic, irreducible, or have excessive redundant tissue, evidencing frequent recurrences, or (3) whether they involve persistent bleeding with secondary anemia, or whether there are fissures.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, following a review of the entire claims file, readjudicate the Veteran's claims in light of all pertinent evidence and legal authority.  The RO's adjudication of the ratings assigned for the Veteran's right wrist and hemorrhoid disabilities should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made) are appropriate.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his agent representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

